Citation Nr: 9913724	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  94-39 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right hip 
disability.  

3.  Entitlement to service connection for defective hearing.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.

5.  Entitlement to service connection for a right foot 
disability.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from June 1972 
to October 1972 and on active duty from August 1980 to July 
1983.   

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions, dated in November 
1992 and June 1994, of the Department of Veterans Affairs 
(VA), Boston, Massachusetts, Regional Office (RO).  This 
matter was remanded to the RO in October 1996.  

The issues of entitlement to service connection for a right 
foot disability, a right knee disability, a right hip 
disability, and an acquired psychiatric disability are 
addressed in the remand portion of this decision.


FINDING OF FACT

Competent evidence demonstrating that the veteran's defective 
hearing of the right ear was aggravated during service and 
competent evidence demonstrating that the veteran's defective 
hearing is medically related to his period of service has not 
been presented.  


CONCLUSION OF LAW

The claim for entitlement to service connection for defective 
hearing is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, or after December 31, 1946, and 
if sensorineural hearing became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 and Supp. 1998); 38 
C.F.R. §§ 3.307, 3.309 (1998).  The requirements of 90 days' 
service means active, continuous service within or extending 
into or beyond a war period or which began before or extended 
beyond December 31, 1946 or began after that date.  See 
38 C.F.R. § 3.307(a)(1).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1998).

A preexisting injury or disease will be considered to have 
been aggravated during service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306 (1998).

A veteran who served during a period of war, or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1132 (West 1991); 
38 C.F.R. § 3.304(b).  The burden of proof is on the 
government to rebut the presumption of sound condition upon 
induction by showing that the disorder existed prior to 
service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993). 

The Court of Appeals for Veterans Claims (formerly the Court 
of Veterans Appeals) (Court) has found that this presumption 
of aggravation applies where there is a worsening of the 
disability regardless of whether the degree of worsening was 
enough to warrant compensation; and that the veteran need not 
show a specific link between his in-service activity and the 
deterioration of his pre-service disability.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  This means the base line 
against which the Board is to measure any worsening of a 
disability is the veteran's disability as shown in all of his 
medical records, not on the happenstance of whether he was 
symptom-free when he enlisted.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991).

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
However, a hearing loss disability for the purpose of 
applying the laws administered by VA is defined in the 
provisions of 38 C.F.R. § 3.385 (1998).  Impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
defined "well-grounded claim" as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Such a claim need not be conclusive, but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Id.  A claim must be more than just an 
allegation; a claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If a claim 
is not well-grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
A not well-grounded claim must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  If the initial burden of 
presenting evidence of a well-grounded claim is not met, the 
VA does not have a duty to assist the appellant further in 
the development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.

The Court has emphasized that in order for a claim to be well 
grounded, there must be competent evidence of current 
disability in the form of a medical diagnosis, of incurrence 
or aggravation of a disease or injury in service in the form 
of lay or medical evidence, and of a nexus between the in-
service injury or disease and the current disability in the 
form of medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Where the determinant issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. §5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  

Analysis

The veteran asserts that he incurred defective hearing in 
service.  At a hearing before the Board in March 1999, he 
stated that he was exposed to loud noises in service.  
Hearing Transcript, dated March 18, 1999, at 8.  At the 
hearing before the RO in April 1993, he indicated that during 
service in 1972, he used all kinds of firearms and they 
affected his hearing.  Hearing Transcript, dated April 20, 
1993,
at 4.  

Review of the service medical records reveal that the May 
1980 enlistment examination report indicates that the veteran 
had defective hearing of the right ear.  The May 1980 
examination report reveals that upon authorized audiological 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
60
60
25
LEFT
25
20
10
35
30







The service medical records do not reflect complaints or 
treatment of a hearing disorder.  There is no indication in 
the service medical records that the veteran incurred 
defective hearing of the left ear during service.  The 
veteran did not undergo a separation examination in 1983.  
The Board points out that there are no medical records for 
the veteran's period of active duty for training in 1972.  

The veteran asserts that he incurred defective hearing during 
his first period of service.  He contends that he used 
firearms and this affected his hearing.  As previously noted, 
there are no service medical records for the veteran's period 
of active duty for training in 1972.  Service records do 
establish that the veteran was a rifleman in service in 1972.  
However, there is no competent evidence of record that 
establishes that the veteran incurred defective hearing 
during that time.  Although the veteran is competent to 
provide an account of his symptoms, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge."  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran himself does not possess the technical 
or specialized knowledge to provide a probative conclusion 
with respect to the issue of whether his defective hearing is 
etiologically related to service.  See Espiritu, supra. 

 There is no competent medical evidence to support the 
veteran's allegations.  The Board points out that lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. §5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit v. Brown, 
5 Vet. App. at 93.  The veteran has not submitted any other 
medical opinion to support his claim.  The May 1980 
enlistment examination does show that the veteran had 
defective hearing in the right ear.  However, the enlistment 
examination report does not indicate the etiology of the 
defective hearing of the right ear.  

The veteran has not submitted competent medical evidence 
showing that his defective hearing of the right ear was 
aggravated during service.  There is no competent evidence of 
record showing that the veteran's defective hearing of the 
right ear increased in severity or worsened during service.  
In fact, the evidence of record shows that after service, the 
veteran's defective hearing of the right ear improved.  The 
VA audiological examination report, dated in September 1992, 
indicates that the veteran's hearing was within normal limits 
for both ears.  Word recognition was within normal limits. 

The evidence of record establishes that the veteran's hearing 
worsened many years after service.  As noted previously, upon 
VA audiological examination in September 1992, the veteran's 
hearing was within normal limits for both ears.  However, a 
June 1994 audiological examination by a private physician 
indicates that the veteran complained of hearing loss and 
tinnitus.  The physician noted that the veteran was in the 
Army for 12 years and he sustained noise exposure.  The 
audiological findings were hearing loss within normal limits 
at the low frequencies (250 to 500 Hertz) and a mild to 
moderately severe sensorineural hearing loss for the right 
ear and severe sensorineural hearing loss for the left ear at 
high frequencies.  Upon authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
60
65
65
LEFT
15
35
55
65
70

Speech discrimination scores were 70 percent for the right 
ear and 86 percent for the left ear.  The Board notes that 
treatment records dated in September 1993 indicate that the 
veteran experienced hearing loss due to cerum impaction.  

The veteran has not submitted competent medical evidence 
establishing a nexus between his current defective hearing 
and his period of service.  The medical records and 
examination reports associated with the claims folder do not 
medically link the defective hearing to service.  The June 
1994 audiological examination report notes that the veteran 
reported experiencing noise exposure during service; however 
the examination report does not provide an etiology for the 
veteran's defective hearing.  There is no medical evidence 
that shows that sensorineural hearing loss was diagnosed 
within one year from separation from service, so service 
connection is not warranted on a presumptive basis. 

Accordingly, as there is no competent evidence that 
establishes that the veteran's defective hearing of the right 
ear was aggravated during service, or that medically relates 
the veteran's defective hearing to his period of service, the 
claim is implausible and not well-grounded.  Therefore, as a 
matter of law, the claim must be denied.  38 U.S.C.A. 
§ 5107(a).  


ORDER

Entitlement to service connection for defective hearing is 
denied.



REMAND

At a hearing before the Board in March 1999, the veteran 
stated that he recently had an appointment with a podiatrist 
for his claimed right foot disability.  Hearing Transcript, 
dated March 18, 1999, hereinafter Tr., 10.  He also stated 
that he was currently on medication for a psychiatric 
disability and he was seeing a psychiatrist.  Tr. 6.  Review 
of the record reveals that such treatment records are not 
associated with the claims folder.   

The Board notes that the Court has held that there was some 
duty to assist the appellant in the completion of an 
application for benefits under 38 U.S.C.A. § 5103(a) (West 
1991) when the appellant has reported the existence of 
evidence which could serve to render a claim well grounded.  
See Robinette v. Brown, 8 Vet. App. 69 (1995); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Thus, the Board finds that this matter 
should be remanded and the RO should attempt to obtain and 
associate with the claims folder, the treatment records in 
question.  

The claims of entitlement to service connection for a right 
knee and right hip disabilities are inexplicably intertwined 
with the appeal for entitlement to service connection for a 
right foot disability, since the veteran asserts that he 
incurred the right knee and right hip disabilities as a 
result of the right foot disability.  Consequently, appellate 
determination of entitlement to service connection for right 
knee and right hip disabilities will be deferred pending 
further RO development. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the 
issues on appeal.  The RO should contact 
the veteran and request the names, 
addresses, and dates of treatment or 
examination, of all health care 
providers, including his current 
podiatrist and psychiatrist, who have 
treated or examined him for his claimed 
right foot, right knee, right hip, and 
psychiatric disabilities since separation 
from service in 1983.  Any medical care 
provider(s) so identified should be asked 
to provide copies of the veteran's 
treatment records, if such treatment 
records are not currently associated with 
the claims folder.  The veteran should be 
asked to sign any necessary consent forms 
for the release of any designated non-VA 
records. 

2.  After the foregoing has been 
completed, the RO should review any 
additional evidence and determine whether 
the claims for entitlement to service 
connection for a right foot, right hip, 
right knee, and psychiatric disabilities 
are well grounded.  If it is determined 
that the claims are well grounded, the RO 
should schedule the veteran for VA 
examinations by the appropriate 
specialists if deemed necessary.  

3.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to service connection for an 
acquired psychiatric disorder, right foot 
disability, right knee disability and 
right hip disability.  

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



 

